DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 07 August 2018, has been entered in full.  The amendment, filed 14 November 2019, has been entered in full.  Claims 1-25 are canceled. New claims 26-43 are added. The amendment, filed 18 December 2018, has been entered in full.  
Applicant’s election without traverse of Group I (claims 26-35) and species election of 2 VL sequences SEQ ID NOs 22 and 23; 2 VH sequences SEQ ID NOs 15 and 19; and 2 CDRH3 sequences SEQ ID NOs 14 and 18, in the reply filed on 05 January 2021 is acknowledged.
Claims 32-34, 36-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 January 2021. Claims 26-31 and 35 are under examination.

Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy GB 1602414.3 (02/10/2016) has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 17 August 2018) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
	
Specification 

The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 25, line 39). The entire specification should be reviewed for improper recitation of hyperlinks. All such recitations should be deleted or amended such that the hyperlinks and/or other form of browser-executable code are rendered inactive.  See MPEP § 608.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 2C (see page 22, lines 5-9). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 26-29 are objected to because of the following informalities: Appropriate correction is required.
1.  Claims 26-29 are objected to because they recite “a VL sequence” and “a VH”. Amending the claims from “a VH” to “a VH sequence” in order for uniform language, would be remedial.   
2.  Claim 28 is objected to because it recites an improper Markush groups. See MPEP 2173.05 (h) which teaches when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.
Amending claim 28 to recite, “..comprising a VH sequence selected from SEQ ID NO: 6, 13, 15, 17, 19, 25, 27, 29, 31, 33, 35 or a variant thereof wherein up to 5 amino acids in the sequence are changed”, would be remedial.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.  Claims 26-31 and 35 are indefinite because of the limitation “binding fragment”. It is unclear if the binding fragment is a functional fragment of the human antibody OR any fragment of said antibody. 
The instant specification teaches: “By antigen-binding fragment we mean a functional fragment of an antibody that is capable of binding to the FBG domain of tenascin-C”. “Antibody binding fragment and antigen binding fragment are employed interchangeably herein unless the context indicates otherwise” (see specification, page 5, lines 39-42). 
The Examiner notes that while claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims read on non-functioning antibody fragments.  Amending the instant claims to recite “or antigen-binding fragment thereof”, would be remedial. 
2.  Claim 26 is indefinite because it recites the acronym “FBG", which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite. Amending the instant claim to recite, “fibrinogen-like globe (FBG)”, would be remedial. 
	3.  Claim 26 is indefinite because it is unclear if the claims are drawn to antibodies in the context of a multicellular organism or antibodies cloned in a laboratory.  If the latter is the case, amending claim 26 to recite, “An isolated..”, would be remedial. 
4.  Claim 26 is indefinite because of the limitation, “A human antibody or binding fragment specific to a FBG domain of Tenascin C comprising a VL sequence as shown in SEQ ID NO: 23, wherein the antibody comprises a VH..”
The claim reads on the human antibody comprising both the VL sequence SEQ ID NO:23 and VH with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 selected from SEQ ID NO: 5, 12, 14, 16, 18, 24, 26, 28, 30 or 32, but the binding fragment only comprising the VL sequence SEQ ID NO:23. 
	Amending the claim to recite, “An isolated human antibody or antigen-binding fragment thereof specific to a fibrinogen-like globe (FBG) domain of Tenascin C, wherein the antibody or antigen-binding fragment thereof comprises a VL sequence as shown in SEQ ID NO: 23 and a VH sequence with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 selected from SEQ ID NO: 5, 12, 14, 16, 18, 24, 26, 28, 30 or 32”, would be remedial.
5.  Claim 27 is indefinite because it recites the limitations "specific to Tenascin" and “comprising a light chain”. Claim 27 depends from claim 26.  There is insufficient antecedent basis for these limitations in claim 27.
antigen-binding fragment thereof specific to a FBG domain of Tenascin C of claim 26, wherein the antibody or antigen-binding fragment thereof comprises a VL sequence as shown in SEQ ID NO: 22 and a VH sequence with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 of SEQ ID NO: 18”, would be remedial.
	


	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“An isolated human antibody or antigen-binding fragment thereof specific to a fibrinogen-like globe (FBG) domain of Tenascin C, wherein the antibody or antigen-binding fragment thereof comprises a VL sequence as shown in SEQ ID NO: 23 and a VH sequence with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 selected from SEQ ID NO: 5, 12, 14, 16, 18, 24, 26, 28, 30 or 32”
“The antibody or antigen-binding fragment thereof specific to a FBG domain of Tenascin C of claim 26, wherein the antibody or antigen-binding fragment thereof comprises a VL sequence as shown in SEQ ID NO: 22 and a VH sequence with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 of SEQ ID NO: 18”,
does not reasonably provide enablement for:
“A human antibody or binding fragment specific to a FBG domain of Tenascin C comprising a VL sequence as shown in SEQ ID NO: 23, wherein the antibody comprises a VH sequence with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 selected from SEQ ID NO: 5, 12, 14, 16, 18, 24, 26, 28, 30 or 32”
“The antibody or binding fragment specific to Tenascin  of claim 26, comprising a light chain comprising a sequence as shown in SEQ ID NO: 22 and wherein the antibody comprises a VH with a CDRH1 of SEQ ID NO: 3, a CDRH2 of SEQ ID NO: 4 and a CDRH3 of SEQ ID NO: 18”,
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the invention relates to antibodies or binding fragments thereof, specific the fibrinogen-like globe (FBG) domain of a tenascin (TNC), such as tenascin-C, compositions comprising the antibodies and use of any one of the same in the diagnosis, determination of prognosis, and/or treatment of disorders, for example disorders associated with chronic inflammation, as well as methods of making said antibodies (page 1).
The Examples teach the generation of purified tenascin-c FBG as antigen and the isolation of primary anti-FBG antibodies. The Examples teach the screening of primary anti-FBG antibodies in functional assays (activity as inhibitors of FBG-evoked signaling 
The specification is not enabling for the full scope for the following reasons:
1.  The instant claims encompass antibody partial structures and fragments. However, it is well established in the art that three hypervariable regions of the light chain and three hypervariable regions of a heavy chain are brought together in a three-dimensional space to form an antigen-binding surface. These sequences form a surface complementary to the three-dimensional surface of a bound antigen (i.e. complementary determining region). The formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which includes three CDRs. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, W.E. Fundamental Immunology, Third Edition (textbook), “Fv Structure and Diversity in Three Dimensions” pgs. 292-295; Raven Press, New York; 1993).

2.  The instant claims do not recite that the claimed antibody or antigen-biding fragment thereof is “isolated”, and thus encompass antibodies in the context of a multicellular living organism (i.e. live host, transgenic animals). There are no methods or working examples disclosed in the instant application teaching the generation/employment of transgenic animals to make the claimed antibodies. Generating transgenic animals still suffers from many imperfections. For example, Houdebine teaches that DNA microinjection into embryos is quite variable from one species to another and the method remains laborious and costly. The incubation of spermatozoa in the presence of DNA followed by in vivo fertilization can lead to the generation of transgenic animals. However, the results obtain using this method is inconsistent. The yield of transgenic animals is usually low. Moreover, the integrated DNA is rearranged and no longer functional. Houdebine teaches that many transgenes work poorly because their expression often is very low or not specific (Houdebine, The methods 
Due to the inherent unpredictability with respect to binding specificity of an antibody resulting from less than the full complement of CDRS from the heavy chain and the light chain variable region;   the inherent unpredictability and the large quantity of experimentation necessary to generate a transgenic animal; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention; the drawbacks of transgenic animals and antibody production as discussed in the prior art; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 26-31 and 35 are rejected under 35 U.S.C. 102(a1) as being anticipated by Foxwell et al. (Reference submitted by Applicant; WO 2010/103289; published 16 September 2010). 
The instant claim recites “binding fragments specific to a FBG domain of Tenascin C” and thus reads on any antibody that comprises a partial structure/fragment of the VL sequence (SEQ ID NO:2), VH CDRH1 SEQ ID NO:3; VH CDRH2 (SEQ ID NO:4); VHCDRH3 (SEQ ID NO:14) and/or VH CDRH3 (SES ID NO:18) sequences. 
Foxwell et al. teach an antibody that binds specifically to a FBG domain of Tenascin C. Foxwell et al. teach that the antibody is a human antibody (pages 13, line 13-16, line 2)(applies to claims 26-29 and 31). Foxwell et al. teach antibodies such as Fab or Fab’ (pages 13, line 13-16, line 2)(applies to claim 30).  Foxwell et al. teach a pharmaceutical composition comprising the antibody and a pharmaceutical acceptable excipient, diluent or carrier (page 18, lines 14-18)(applies to claim 35). 


			Conclusion

		No claims are allowed. 
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/26/2021